Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schackmuth (US 20070254080)
Schackmuth teaches
1. A smart prep table device for food traceability comprising: at least one food item; an RFID reader 25, 52 (par. 27, 56, 62-62); and an intelligent imaging system 12, 14 (par. 35);
Schackmuth is silent to an intelligent imaging system being part of the a prep table device capable of capturing an image of the at least one food
However, Schackmuth teaches an intelligent imaging system 14 mounted adjacent grill 10 in a position where camera 14 can capture an image of the entire cooking surface of grill 10 but preferably mounted in a camera enclosure 16 which protects it from smoke, grease and heat.  The camera is capable of capturing an image of the at least one food item (par. 10, 25-26, 35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schackmuth such that a camera 14 may be additionally installed at the prep table 32 to capture images to identify and count food items, so that adequate amount of ingredient items can be ensured in the preparation.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Schackmuth discloses that the intelligent imaging system 12, 14 is operable to identify and count food items at least based on color, shapes, and sizes (Schackmuth, par. 36, 51-52).  For instance, the intelligent imaging system 12, 14 can identify bacon strips having physical size of 1x4” and reddish brown color with white stripes and folded egg of 3” size and white/yellow color. 
From Schackmuth’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in a case that a customer wants to order a bacon-and-egg sandwich as a breakfast meal, the intelligent vision imaging system of Schackmuth is capable of verifying all ingredients or components of the customer order since they are essentially comprising of buns, bacon strips, and folded egg.   
It is noted that Schackmuth also discloses that RFID readers can be used to verify when all tagged components of an order are ready for pick-up and delivery to the customer (Schackmuth, par. 63), which inherently implies that verification is essential in the business.  Thus, incorporating an intelligent imaging system of Schackmuth would be encouraged as means to double check the ingredients or components of the customer order.
2.1 wherein the RFID reader and the intelligent imaging system gather a set of traceability information from the at least one food item (Schackmuth, par. 62). 
3.1 further comprising an RFID antenna, and wherein the at least one food item comprises a RFID enabled smart label (Schackmuth, par. 62). 
4.3 wherein the RFID enabled smart label comprises a set of traceability information about the at least one food item (Schackmuth, par. 62). 
5.4 wherein the RFID reader reads the set of traceability information from the RFID enabled smart label (Schackmuth, par. 62). 
Schackmuth, par. 25). 
7.1 wherein the RFID reader and the intelligent imaging system collect a set of traceability information from the at least one food item and use the set of traceability information to maintain an inventory of the at least one food item (Schackmuth, abstract, 32, 35, 40, 42-45, 62). 
8.7 wherein the smart prep table device uses the set of traceability information to generate an alert for a user (Schackmuth, par. 46, 62). 
9.7 wherein the set of traceability information comprises one or more of the following in relation to the at least one food item: (a) a name; (b) a supplier name; (c) a GTIN number; (d) a serial number; (e) a weight; (f) a quantity; (g) a production date; and (h) an expiration date (Schackmuth, abstract, 12, 32, 35, 40, 42-45, 62). 
10. A smart prep table device for food traceability comprising: 
at least one food item comprising a RFID enabled smart label (par. 62: RFID tag readers at food preparation table 32 to read RFID on food packaging); 
an RFID reader capable of reading a set of traceability information from the RFID enabled smart label (par. 62: RFID tag readers at food preparation table 32 to read RFID labels to enable tracking of product flow and order readiness); 
Schackmuth is silent to an intelligent imaging system being part of the a prep table device capable of capturing an image of the at least one food
However, Schackmuth teaches an intelligent imaging system 14 mounted adjacent grill 10 in a position where camera 14 can capture an image of the entire cooking surface of grill 10 but preferably mounted in a camera enclosure 16 which protects it from smoke, grease and heat.  The camera is capable of capturing an image of the at least one food item (par. 10, 25-26, 35). 
Schackmuth such that the camera 14 is installed at the prep table 32 to capture images and identify food items, so that adequate amount of ingredient items can be ensured in the preparation.
Furthermore, it is well recognized that rearrangement of parts is an obvious expedient and an obvious matter of design choice. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
11.10 wherein the RFID reader communicates with the intelligent imaging system (par. 36, 39, 42. 49-52). 
12.10 wherein the set of traceability information comprises one or more of the following in relation to the at least one food item: (a) a name; (b) a supplier name; (c) a GTIN number; (d) a serial number; (e) a weight; (f) a quantity; (g) a production date; (h) an expiration date; and (i) a readable code (par. 25) 
13.10 wherein the smart prep table device uses the set of traceability information to maintain an inventory of the at least one food item (Schackmuth, abstract, 32, 35, 40, 42-45, 62). 
15.10 wherein the smart prep table device uses the set of traceability information to generate an alert for a user (Schackmuth, par. 46, 62).
Re claims 16-19, see discussion regarding claims above.
Claim(s) 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schackmuth (US 20070254080) in view of Winterrose (US 20190374060)
Re claims 14, 20, Schackmuth is silent to wherein the set of traceability information is encoded into a QR code.
Winterrose teaches [0117] The network 900 provides communication and tracking food packaging using, for example, passive RFID tags, QR codes, or the like. A source of the food item (e.g., food packager, butcher shop, grocery market, etc.) can scan and upload information 
As can be seen, QR codes have been well known to be used interchangeably or with RFID tag to store food related information and to enable tracking food packaging.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Winterrose so that optical QR code can be used store 
Remarks
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that Schackmuth does not teach the claims as currently amended since Schackmuth only discloses a camera to count and determine items on grill 10.
However, based on the Supreme Court’s opinion in KSR, shown below, it is believed that the claimed invention is unpatentable as being obvious over the disclosure of Schackmuth.
Variations of particular work available in one field of endeavor may be prompted by design incentives and other market forces, either in same field or different one, and if person of ordinary skill in art can implement predictable variation, 35 U.S.C. §103 likely bars its patentability; similarly, if particular technique has been used to improve one device, and person of 
It is common sense that familiar items may have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle… When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
In this case, Schackmuth’s RFID reader and intelligent imaging system 12, 14 are capable of performing all the functions as claimed, but merely at a different area.  Thus it is believed that upon reading Schackmuth, one of ordinary skill in the art could fit the teachings together like pieces of a puzzle to arrive at the claimed invention.  For instance, upon reading Schackmuth’s disclosure, one of ordinary skill in the art, i.e. culinary, would see the capabilities of Schackmuth’s teachings and their benefits would be encouraged to apply to the intended prep table.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887